Citation Nr: 0015405	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 25, 1943, to 
October 14, 1943.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, confirmed the noncompensable 
evaluation in effect for bilateral pes planus.  The veteran 
perfected a timely appeal to that decision.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO, in 
May 2000.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.

It should be noted that this case was originally developed on 
the additional issues of whether new and material evidence 
has been received to reopen the claims for service connection 
for left and right ankle disorders, claimed as secondary to 
the service-connected bilateral pes planus.  However, by a 
rating action dated in June 1998, the RO, in pertinent part, 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claims for service 
connection for left and right ankle disorders, claimed as 
secondary to the service-connected bilateral pes planus, and, 
on de novo consideration, granted service connection for 
overstretch of the left and right posterior tibial tendons as 
proximately due to the veteran's service-connected bilateral 
pes planus.  Additionally, the RO assigned noncompensable 
evaluations for overstretch of the left and right posterior 
tibial tendons, effective in February 1996, the date of 
receipt of the veteran's claim for service connection.  It is 
significant to note that this is considered to be a full 
grant of benefits sought on appeal for both of these issues.  
Moreover, the RO awarded the veteran a solitary 10 percent 
evaluation for multiple noncompensable disabilities under 38 
C.F.R. § 3.324, based on the veteran suffering from two or 
more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability.  Accordingly, the issue properly before the 
Board at this time is that listed on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is currently 
manifested by painful feet.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.

The history of the veteran's service-connected bilateral pes 
planus may be briefly described.  According to the report of 
the veteran's separation examination conducted in September 
1943, the clinical evaluation of the organs of locomotion 
(including bones, joints, muscles, and tendons) revealed 
second degree bilateral pes planus symptoms.

The report of Department of Veterans Affairs (VA) orthopedic 
examination performed in October 1944 included the examiner's 
conclusion that there was no evidence of any orthopedic 
disorder.  On examination, the veteran stood normally on his 
toes and heels.  The soles did not reveal any evidence of pes 
planus.  There was no evidence of bulging of the inner 
border, abduction or rolling out of outer border.  Helbring's 
sign was indicated to have been normal.  The foot was long 
and narrow, but not abnormally flat.

In a rating action dated in November 1944, the RO granted 
service connection for bilateral pes planus, and assigned a 
noncompensable evaluation for that disability based on the 
rating criteria in effect at that time.  38 C.F.R. Part 4.

According to the report of a VA orthopedic examination 
conducted in October 1988, the examiner concluded that the 
veteran had a diagnosis of mildly depressed longitudinal 
arches.  On examination, the veteran had mild depressed 
longitudinal arches.  The feet were supple and on weight 
bearing did not manifest any problems.  There was full and 
free ankle motion.  X-rays of both feet showed mild 
generalized demineralization of the osseous structures, mild 
hallux rigidus and a small calcaneal spur on the right side.

In a decision dated in December 1990, the Board denied an 
increased (compensable) evaluation for bilateral pes planus, 
based upon the findings cited in the report of a VA 
orthopedic examination performed in October 1988.

A medical report from G. Murray, M.D., P.A., dated in 
December 1995 stated that the veteran was seen for complaints 
of problems with his feet, including foot pain.  Dr. Murray 
noted that the veteran reported that he has foot pain when he 
stands on his feet and walks.  On examination, the veteran 
had mild flattening of the right arch and minimal flattening 
of the left arch.  He had a grossly prominent distal fibula 
and peroneus tendon mass on the left as opposed to the right, 
which would suggest that he had more inversion than on the 
right.  It was indicated that the veteran's ankle looked very 
normal.  The private physician concluded that the veteran had 
an assessment of acquired mild flat feet.

In the report of a VA orthopedic examination conducted in 
March 1996, the examiner concluded that the veteran had a 
diagnosis of bilateral flat feet.  At that time, the veteran 
reported that prolonged walking and standing causes more 
pain.  He stated that he tries to stay off his feet as much 
as possible.  On examination, there was evidence of decreased 
arch height bilaterally and mostly with weight bearing.  The 
presence of some bunion deformity was noted bilaterally.  
Otherwise, the function and gait were indicated to have been 
within normal limits.  There was no evidence of gross skin or 
vascular changes.  X-rays of feet were indicated to have been 
compatible with the above.

According to the report of a VA orthopedic examination 
conducted in April 1998, the examiner concluded that the 
veteran had a diagnosis of bilateral pes planus with 
overstretch of the bilateral posterior tibial tendon, which 
was consistent with the pain that the veteran was 
experiencing and was consistent with pes planus.  At that 
time, the veteran reported complaints of pain in his feet, 
which was mostly localized to the bottom of his foot as well 
as the posterior aspect of his ankle.  He stated that he 
tries to walk approximately two or three blocks, although he 
does not try to walk too much because of his age.  He 
indicated that he does not do any running or jumping due to 
his age and foot or ankle pain.  He mentioned that he wears a 
medial shoe wedge on the left side, which does not help him.  
On examination of the metatarsal joints, the veteran was 
nontender to palpation on the squeeze and grind tests.  
Examination of the first toe revealed that the veteran was 
nontender approximately at his hallux valgus.  There was some 
callus formation, although again with squeeze and grind, 
there was no evidence of tenderness or pain elicited.  
Visualization of the veteran with walking showed that there 
was evidence of pes planus, although there was some evidence 
of an arch present and the arch was not completely collapsed.  
It was noted that the standing X-rays showed that there was 
loss of arch as compared to the nonstanding X-rays, although 
again there was some evidence of an arch present in the foot 
and the foot was not completely flat.  

In a private medical report dated in April 2000, it was noted 
that X-rays of the feet dated that same month showed 
degenerative joint disease involving the first 
metatarsophalangeal joint with a grade I hallux valgus on the 
left and grade II hallux valgus on the right

The veteran testified at a hearing before a member of the 
Board at the RO in May 2000 that he experiences daily 
swelling and pain in both his feet.  He stated that he has 
spasm in his feet during the night while in bed and that he 
has weakness in his ankles.  He mentioned that he takes 
medication for pain.

The severity of the bilateral pes planus is determined, for 
VA rating purposes, by application of the provisions of Parts 
3 and 4 of the Code of Federal Regulations, and in particular 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5276 
of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5276 provides that a noncompensable 
evaluation will be assigned for mild bilateral acquired flat 
foot (pes planus) with symptoms, which are relieved by built-
up shoes or arch support.  The next higher evaluation, 10 
percent, requires moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  A 30 
percent evaluation will be assigned for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation will be assigned for pronounced disability 
bilateral acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances. 38 C.F.R. Part 4, Diagnostic 
Code 5276.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 10 percent evaluation for bilateral 
pes planus.  At the April 1998 VA orthopedic examination, the 
veteran was nontender to palpation on the squeeze and grind 
tests. The VA examiner stated that the veteran's feet 
revealed bilateral pes planus with overstretch of the 
bilateral posterior tibial tendon, which was consistent with 
the pain that the veteran was experiencing.  Although X-rays 
of the feet revealed loss of arch, there was no evidence of 
any bony abnormality.  The veteran has stated that he must 
wear a medial shoe wedge on the left side, which does not 
help him.  In May 2000, the veteran testified that he 
experiences daily swelling and pain in both his feet; that he 
has spasm in his feet during the night while in bed; and that 
he has weakness in his ankles.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation. Id.  Here, the VA examiner's examination of the 
veteran's feet seemed to show that the veteran has no more 
than mild pes planus, which would warrant a noncompensable 
evaluation; however, the veteran has complained of pain in 
his arches, which is evidence of pain on manipulation and use 
of the feet, which would warrant a 10 percent evaluation.  
See 38 C.F.R. Part 4, Diagnostic Code 5276.  Significantly, 
the VA examiner entered a diagnosis of bilateral pes planus 
with overstretch of the bilateral posterior tibial tendon, 
which was consistent with the pain that the veteran was 
experiencing.  Thus, the Board cannot ignore subjective 
complaints from the veteran, as they are well documented.  
The veteran's complaints of pain is evidence that the veteran 
has a compensable disability as to his bilateral pes planus.  
Thus, the Board has determined the veteran's bilateral pes 
planus is 10 percent disabling.

A higher evaluation is not warranted as the veteran's 
bilateral pes planus has not been described as severe, and x- 
rays nor examination have shown a marked deformity in either 
foot.  See 38 C.F.R. Part 4, Diagnostic Code 5276.  

In making the determination that the veteran's bilateral pes 
planus is no more than 10 percent disabling, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the United States Court of 
Appeals for Veterans Claims (Court) has specifically limited 
the applicability of DeLuca to limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The evaluation 
of bilateral pes planus is not based upon limitation of 
motion and DeLuca is not applicable.  See id.

The veteran is competent to report his symptoms; however, the 
Board attaches far greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  His allegations of pain and 
discomfort, however, are accepted, which has caused the grant 
of a 10 percent disability evaluation for bilateral pes 
planus. However, as stated above, an evaluation in excess of 
10 percent for bilateral pes planus is not warranted.

Additionally, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the preponderance of the evidence is 
against the claim for entitlement to an evaluation in excess 
of 10 percent for bilateral pes planus.

In reaching this decision as to the issue of entitlement to 
an increased (compensable) evaluation for bilateral pes 
planus, the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2.


ORDER

A 10 percent evaluation for bilateral pes planus is granted, 
subject to the laws and regulations governing the award and 
disbursement of monetary benefits.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

